DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-13, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arata (US 6068219 A).
Regarding Claim 11, Arata discloses A vertical-tailless aircraft, comprising:
a body (18) extending in a direction along an aircraft axis (y; Fig. 1), the body including at least a ceiling surface (26), a side surface (40) and a bottom surface (28);
a main wing (30) provided on the side surface; and
a negative pressure generating portion (38) that includes an upper corner portion (where 26 and 40 meet) and a lower corner portion (where 28 and 42 meet), wherein the upper corner portion is formed between the ceiling surface and the side surface, the lower corner portion is formed between the bottom surface and the side surface, and
the negative pressure generating portion is configured (inherent, because of the shape) to generate a negative pressure on the side surface of the body in a case that the vertical-tailless aircraft sideslips, and
each of the ceiling surface and the bottom surface is a curved surface (in the embodiment shown in Fig. 12 since the wing is of a “traditional design”; See Column 5 Line 51-54).

Regarding Claims 12, 13, and 17-19, Arata discloses:
12. The vertical-tailless aircraft according to claim 11, wherein the ceiling surface includes an end portion (22b, extends out further than 20b) that extends beyond the side surface.

13. The vertical-tailless aircraft according to claim 11, wherein interior angles of the upper corner portion and the lower corner portion in a section of the body, which is perpendicular to the aircraft axis, are 60 deg or more and 150 deg or less (in Fig. 3 the interior angle between 40 and 26 is about 150 degrees).

17. The vertical-tailless aircraft according to claim 11, wherein the body includes a front body (at 20a/b)and a rear body (at 24a/b), and
the rear body has a polygonal section (see shape of 38 in Figs. 2-4) perpendicular to the aircraft axis.

18. The vertical-tailless aircraft according to claim 17, wherein the rear body in a left-right direction is reduced (at 34a/b; See curvature in Fig. 2-4) toward a rear side such that an area of a section of the rear body which is perpendicular to the aircraft axis decreases toward the rear side.

19. The vertical-tailless aircraft according to claim 17, wherein the rear body includes the ceiling surface (26) and the bottom surface (28), and
at least one of the ceiling surface and the bottom surface is a flat surface (see flat top and bottom of 18 in Fig. 2-4).

Regarding Claims 1-4, 6, 9, 10, and 20, the same elements of these claims are rejected in view of Arata as applied to claims 1-13 and 17-19 above.
Additionally the new limitations of Claim 1 of:
“only” (38 at 24a and 24b is now selected)
“wherein the rear body in a left-right direction is reduced toward a rear side such that an area of a section of the rear body, which is perpendicular to the aircraft axis, decreases toward the rear side” is shown in Fig. 12 as the traditional fuselage tapers toward the rear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arata as applied to claims  above, and further in view of Valente (US 11,034,442 B2).
Arata discloses the tailless aircraft as described above but is silent on curved ceiling surface or more acute angles. Valente teaches a similar aircraft with a curved ceiling surface (see top surface in Figs. 2b-2e) and corner portions that are about 90 degrees (see the semicircular notches in Fig. 2D which start at 90 degrees from the ceiling surface). At the time of invention it would have been obvious to add the curvature and acute angles of Valente to the shape of Arata. The motivation for doing so would have been to optimize the thickness and width as taught by Valente in Column 11 Line 42.

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.
At the top of Page 7 applicant argues that Arata does not disclose the limitation of “negative pressure generating portion provided only at the rear body”. This new limitation is addressed by reworking the rejection to say that 38 is the negative pressure generating portion and then the portion near 24a and 24b at the rear of the aircraft is selected.
The remaining arguments are directed toward the rear body being reduced or a curved surface. Figure 12 of Arata shows a separate embodiment which places the control surfaces on a “traditional design” which would then made the shapes of the surfaces curved and smaller at the ends of the span of the wings. Thus Arata also anticipates these new shape limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642